            Case 1:20-cv-11046-CM Document 5 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES SEELIG,

                                 Plaintiff,

                     -against-                                   20-CV-11046 (CM)

THE STATE OF NEW YORK; AND THE CITY                              CIVIL JUDGMENT
OF NEW YORK HOUSING COURT
ADMINISTRATION,

                                 Defendants.

         Pursuant to the order issued April 1, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed as

barred by the doctrines of Eleventh Amendment immunity, Younger abstention, and Rooker-

Feldman.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 1, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
